Exhibit 10.1
SEPARATION AND GENERAL RELEASE AGREEMENT
          This Separation and General Release Agreement (the “Agreement”) is
being entered into by and between Local.com Corporation (“Employer” or the
“Company”) and Doug Norman (“Employee”) (collectively the “Parties”) as of the
date of Employee’s execution of this Agreement (the “Date of this Agreement”).
          WHEREAS, Employee is employed by Employer;
          WHEREAS, the Parties wish to terminate their employment relationship
on mutually acceptable terms and conditions; and
          WHEREAS, the Parties wish to resolve any disputes between them fully
and finally.
          NOW, THEREFORE, in consideration of the foregoing premises and the
terms and conditions set forth below, the Parties agree as follows:
          1. Resignation. Employee hereby resigns his employment effective as of
February 23, 2009 (the “Resignation Date”). Employee understands that by
resigning from his employment, he is giving up any right or claim to
compensation or benefits of employment with the Company beyond the Resignation
Date, except as set forth in this Agreement. On the Resignation Date, Employee
will be paid all unpaid, earned wages, including without limitation, any
accrued, unused vacation pay.
          2. Compensation to Employee for General Release. Provided that
Employee delivers a signed copy of this Agreement to the Company within
twenty-one (21) days after his receipt of this Agreement, and does not revoke
this Agreement within seven (7) days after he signs it, the Company will:
               a. Pay to Employee an amount (the “Severance Payment”) in the
total gross sum of One Hundred Ninety Five Thousand Dollars ($195,000.00), which
represents one (1) times Employee’s Annual Salary. The Severance Payment will be
paid in equal installments on the Company’s regularly scheduled payroll dates
over a twelve (12) month period beginning with the next regularly scheduled
payroll date following the Effective Date of this Agreement and continuing until
the last payment is made. The Severance Payment shall be subject to appropriate
state and federal withholdings, and other authorized deductions. For purposes of
this Agreement, the term “Effective Date” shall mean the date that is eight days
after Employee executes (and does not revoke) the Agreement pursuant to
Section 4(c)(6) herein;
               b. provided Employee elected coverage under the Company’s group
health insurance program prior to the Resignation Date and makes a timely
election for continued coverage pursuant to COBRA, the Company further agrees to
pay the full monthly premiums for such continued coverage under the Company’s
group health insurance program for a period of twelve (12) months from
Employee’s Separation Date (March 2009 through and including February 2010).
Thereafter, if applicable, continuation coverage pursuant to COBRA will be
available to Employee at Employee’s

 



--------------------------------------------------------------------------------



 



sole expense and Employee will be responsible for the full COBRA premium for any
remaining months of the COBRA coverage period made available pursuant to
applicable law;(the “Benefit Continuation”).
               c. Employee has the right to exercise any or all vested stock
options through February 22, 2010. Effective upon the Resignation Date, unvested
options held by Employee and listed in Appendix “A” to this Agreement shall
accelerate and become fully vested. (the “Accelerated Vesting”); and
               d. The Company will pay to Employee an amount (the “Bonus”) in
the total gross sum of Seventy-Eight Thousand Dollars ($78,000.00), less
applicable withholding, which is equal to forty percent (40%) of Employee’s
Annual Salary. The Bonus will be payable on a quarterly basis in accordance with
the standard bonus payment practices of the Company over a twelve (12) month
period beginning with the next regularly scheduled bonus payment date following
the Effective Date of this Agreement and continuing until the last payment is
made.
Employee understands that the Severance Payment, Benefit Continuation,
Accelerated Vesting and Bonus represent the Company’s sole financial obligation
to Employee under this Agreement.
          3. Cooperation. Employee will make himself available at reasonable
times upon reasonable request of the Company to the extent reasonably needed by
the Company to complete documentation or provide information relating to the
period during which Employee was employed by the Company.
          4. Release by Employee.
               a. General Release. In exchange for the Payment and the other
consideration set forth in this Agreement, Employee does hereby release and
forever discharge the “Company Releasees” herein, consisting of Employer, its
parent, subsidiary and affiliate corporations, and each of their respective past
and present parents, subsidiaries, affiliates, associates, owners, members,
stockholders, predecessors, successors, assigns, employees, agents, directors,
officers, partners, representatives, lawyers, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
manner of claims or causes of action, in law or in equity, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
that Employee now has or may hereafter have against the Company Releasees by
reason of any and all acts, omissions, events or facts occurring or existing
prior to the Date of this Agreement. The Claims released hereunder include,
without limitation, any alleged breach of any express or implied employment
agreement; any alleged torts or other alleged legal restrictions relating to the
Employee’s employment and the termination thereof; and any alleged violation of
any federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, 42 USC Section 2000, et
seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.;
the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Civil
Rights Act of 1866, and Civil Rights Act of 1991; 42 USC Section 1981, et

2



--------------------------------------------------------------------------------



 



seq.; Age Discrimination in Employment Act, as amended, 29 USC Section 621, et
seq.; Equal Pay Act, as amended, 29 USC Section 206(d); regulations of the
Office of Federal Contract Compliance, 41 CFR Section 60, et seq.; The Family
and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; and the
California Fair Employment and Housing Act, California Government Code
Section 12940, et seq. This release shall not apply to the Company’s obligations
hereunder, to any vested retirement plan benefits, Employee’s rights under Labor
Code Section 2802 with respect to claims asserted against him, or his rights as
a stockholder of the Company.
               b. Unknown Claims.
               Employee acknowledges that Employee is familiar with the
provisions of California civil code section 1542, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her must have materially affected his or her
settlement with the debtor.”
Employee being aware of said code section, hereby expressly waives any rights
Employee may have thereunder, as well as under any other statutes or common law
principles of similar effect.
               c. Older Worker’s Benefit Protection Act.
          Employee agrees and expressly acknowledges that this Agreement
includes a waiver and release of all claims which he has or may have under the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et
seq. (“ADEA”). The following terms and conditions apply to and are part of the
waiver and release of the ADEA claims under this Agreement:
     (1) This Section, and this Agreement are written in a manner calculated to
be understood by him.
     (2) The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the Date of this
Agreement.
     (3) This Agreement provides for consideration in addition to anything of
value to which he is already entitled.
     (4) Employee has been advised to consult an attorney before signing this
Agreement.
     (5) Employee has been granted twenty-one (21) days after he is presented
with this Agreement to decide whether or not to sign this Agreement. If he
executes this

3



--------------------------------------------------------------------------------



 



Agreement prior to the expiration of such period, he does so voluntarily and
after having had the opportunity to consult with an attorney, and hereby waives
the remainder of the twenty-one (21) day period. Employee agrees that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period.
     (6) Employee has the right to revoke this general release within seven
(7) days of signing this Agreement. In the event this general release is
revoked, this Agreement will be null and void in its entirety, and he will not
receive the Severance Payment, Benefit Continuation, Accelerated Vesting or
Bonus. If he wishes to revoke this agreement, Employee shall deliver written
notice stating his intent to revoke this Agreement to Heather Dilley, Vice
President, Human Resources at the offices of Employer on or before 5:00 p.m. on
the seventh (7th) day after the Date of this Agreement.
               d. No Assignment. Employee represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that the Employee may have against the Company Releasees, or any of
them. Employee agrees to indemnify and hold harmless the Company Releasees from
any liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting such assignment or transfer of any
right or claims under any such assignment or transfer from Employee.
               e. No Actions. Employee represents and warrants that he is not
presently aware of any injury for which he may be eligible for workers’
compensation benefits. Employee covenants and agrees never to commence, aid in
any way, prosecute or cause to be commenced or prosecuted any action or other
proceeding based upon any claims, demands, causes of action, obligations,
damages or liabilities which are the subject the release contained in paragraph
4 of this Agreement; provided however, that Employee does not relinquish any
protected rights he may have to file a charge, testify, assist or participate in
any manner in an investigation, hearing or proceeding conducted by the Equal
Employment Opportunity Commission, the Office of Federal Contract Compliance or
any similar state human rights agency. However, Employee may not recover
additional compensation or damages as a result of such participation.
          5. No Admission. The Parties further understand and agree that neither
the payment of money nor the execution of this release shall constitute or be
construed as an admission of any liability whatsoever by the Company Releasees.
          6. Severability. The provisions of this Agreement are severable, and
if any part of it is found to be unenforceable, the other Sections (or portions
thereof) shall remain fully valid and enforceable.
          7. Confidentiality. The terms of this Agreement are intended to be
confidential by the parties. Employer would not enter into this Agreement but
for Employee’s promise to maintain the confidentiality of the terms of and
existence of this Agreement. Employee may not disclose the terms of this
Agreement to any person, except that Employee may disclose the terms of this
agreement as may be required by law or to his immediate family,

4



--------------------------------------------------------------------------------



 



attorneys, tax and financial advisors, provided that such individuals agree to
be bound by the confidentiality provisions of this Agreement.
          8. Arbitration/Waiver of Jury Trial. The Parties hereby agree to
submit any claim or dispute between Employee and the Company or any of the
Company Releasees, including any dispute arising out of or relating to the terms
of this Agreement, Employee’s employment or the termination thereof to binding
arbitration by a single neutral arbitrator experienced in employment law.
Subject to the terms of this Section, the arbitration proceedings shall be
governed by the rules of the Judicial Arbitration and Mediation Services
(“JAMS”) applicable to employment disputes as they may be in effect from time to
time, and shall take place in Los Angeles County, California. The arbitrator
shall be appointed by agreement of the Parties hereto or, if no agreement can be
reached, by JAMS pursuant to its rules. The decision of the arbitrator shall be
rendered in writing and be final and binding on all Parties to this Agreement,
and judgment thereon may be entered in any court having jurisdiction. All fees
and costs payable to the Arbitrator or JAMS shall be paid by the Parties in
accordance with JAMS rules; provided, however, that Employee shall not be
required to pay any amount to the Arbitrator or JAMS that would be unique to
arbitration or exceed the costs Employee would incur in pursuing the same
claim(s) and action(s) in a court of competent jurisdiction. Any shortfall shall
be paid by the Company. Each party shall bear his, her or its own attorneys’
fees, expert witness fees, witness expenses and other costs; provided, however,
that the Arbitrator may award such costs, fees or expenses in accordance with
applicable law. This arbitration procedure is intended to be the sole and
exclusive method of resolving any dispute between Employee, the Company and/or
the Company Releasees, including without limitation any claim for breach of this
Agreement or otherwise arising out of or relating to this Agreement or
Employee’s employment, and the Parties hereby waive any rights to a jury trial.
          9. Withholding. All compensation or benefits payable to Employee
pursuant to the terms of this Agreement shall be subject to deduction of all
required federal and state withholding taxes and any other employment taxes the
Company may be required to collect or withhold.
          10. Internal Revenue Code Section 409A. Notwithstanding anything in
this Agreement to the contrary, if any amounts or benefits payable under this
Agreement on account of Employee’s termination of employment constitute deferred
compensation subject to Section 409A of the of the Internal Revenue Code of
1986, as amended (the “Code”) and applicable regulations, no payments or
benefits shall be paid or provided until Employee incurs a separation from
service within the meaning of Treasury Regulation § 1.409A-1(h) from the Company
and any entity that would be considered a single employer with the Company under
Code Sections 414(b) or 414(c) (“Separation from Service”). If, at the time of
Employee’s Separation from Service, Employee is a “specified employee” (within
the meaning of Code Section 409A and Treasury Regulation §1.409A-3(i)(2)), the
Company will not pay or provide any “Specified Benefits” (as defined herein)
until immediately after the six-month period (the “409A Suspension Period”)
beginning immediately after Employee’s Separation from Service. For purposes of
this Agreement, “Specified Benefits” are any amounts or benefits that would be
subject to Code Section 409A penalties if the Company were to pay them, pursuant
to this Agreement, on account of Employee’s Separation from Service. This
Agreement is intended to

5



--------------------------------------------------------------------------------



 



comply with (or be exempt from) Code Section 409A, and the Company shall have
complete discretion to interpret and construe this Agreement and any associated
documents in any manner that establishes an exemption from (or otherwise
conforms them to) the requirements of Code Section 409A. The Company reserves
the right to unilaterally amend this Agreement without the consent of Employee
in order to accurately reflect its correct interpretation and operation, as well
as to maintain an exemption from or compliance with Code Section 409A.
Nevertheless, and notwithstanding any other provision of this Agreement, neither
the Company nor any of its employees, directors, or their agents shall have any
obligation to mitigate, nor hold Employee harmless from, any or all taxes
(including any imposed under Code Section 409A) arising under this Agreement.
          11. Choice of Law and Venue. The Parties acknowledge and agree that
this Agreement shall be interpreted in accordance with California law. To the
extent any actions arising out of relating to this Agreement or Employee’s
Employment with Employer must be filed in a court, rather than arbitration, such
actions shall be filed in either the Superior Court of the State of California
for the County of Los Angeles, or the Federal District Court for the Central
District of California.
          12. Sole and Entire Agreement, No Oral Modification. This Agreement
represents the sole and entire agreement among the Parties and supersedes all
prior agreements, negotiations, and discussions between the Parties hereto
and/or their respective counsel, excluding any agreements concerning
confidentiality, trade secret information, or assignment of intellectual
property rights. Any agreement amending or superseding this Agreement must be in
writing, signed by duly authorized representatives of the Parties, specifically
references this Agreement; and state the intent of the Parties to amend or
supersede this Agreement. Except as expressly modified by the terms of this
Agreement, any and all outstanding stock options granted to Employee by the
Company shall remain subject to the terms and conditions of the relevant stock
option agreements evidencing such options and the relevant plan under which such
options were granted (in each case, either the Company’s 1999 Equity Incentive
Plan, 2000 Equity Incentive Plan, 2004 Equity Incentive Plan, 2005 Equity
Incentive Plan, or 2007 Equity Incentive Plan).
          12. Non-Disparagement/Litigation Assistance. Employee agrees to
refrain from any disparagement, defamation, or slander of Local.com, its
subsidiaries, employees, investors, officers, directors, shareholders, agents,
or partners, and Employee agrees to refrain from any tortious or wrongful
interference with Local.com’s contracts and relationships. Employer agrees to
refrain from any disparagement, defamation, or slander of Employee. Employee
agrees not to assist in the prosecution of litigation against Local.com, its
officers, directors, or employees, except as compelled by legal process, and
Employee further agrees not to commence, maintain, prosecute or participate in
(except as may be required by law, pursuant to court order, or in response to a
valid subpoena) any action, charge, complaint, or proceeding of any kind (on his
own behalf and/or on behalf of any other person or entity and/or on behalf of or
as a member of any alleged class of persons) in any court, or before any
administrative or investigative body or agency (whether public, quasi-public or
private) against Local.com, its officers, directors, or employees, with respect
to any act, omission, transaction or occurrence

6



--------------------------------------------------------------------------------



 



arising out of employment or this Agreement. This provision will not apply to
conduct as to which this provision would be unlawful.

            Local.com Corporation
    Date: February 23, 2009  By:   /s/ Brenda Agius         Title: Chief
Financial Officer                Employee
    Date: February 23, 2009  /s/ Douglas S. Norman                

7



--------------------------------------------------------------------------------



 



         

Appendix A

                          Grant Date   Grant Type   Number of Shares   Price
3/9/06
  Incentive     2,501     $ 3.83  
12/14/06
  Incentive     10,001     $ 3.49  
12/13/07
  Incentive     449     $ 4.74  
Total
            12,951          

8